Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT AND REASON FOR ALLOWANCE
I. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment maybe filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
-- SAFE POWER UP GENERATING CIRCUIT HAVING RESET MECHANISM ACTIVATING A CHIP SELECT AND COMMAND SIGNAL  --
II. ALLOWABLE SUBJECT MATTER
The following is an examiner's statement of reasons for allowance based on the current and previously sited prior art. The independent claim 1 includes allowable subject matter and considered pertinent to the applicant's disclosure, taken individually or in combination, the prior art of record does not teach or suggest the claimed limitations having: “…method of initializing an electronic circuit depending on an externally applied voltage, the electronic circuit including a first input circuit operative to receive a chip select signal 5and a command signal from a command bus, the electronic circuit further including circuit elements, the method comprising: a) deactivating a first signal (Reset1) applied to the first input circuit and deactivating of a second signal (Reset3) to enable the circuit elements in response to detecting that the applied voltage falls below a first threshold voltage (V2);  10b) activating the first signal (Reset1) applied to the first input circuit and deactivating the second signal (Reset3) applied to the circuit elements in response to detecting 
The remaining dependent claims are allowed by virtue of their dependencies on the independent claim.
The sited prior art includes Brosue (US 2020/0195759) which relates to a protocol auto-detection configured to use SPI protocol whereby different SPI reset modes are determined. Hehemann et al., (US 2009/0267682) relates to a power-on reset circuit for providing a power-on reset signal when power supply voltage reaches a certain threshold voltage. Chellappa (US 2010/0156477) relates to detecting power on condition using a power on reset (POR) circuit. But none of the currently sited prior art teach “…method of initializing an electronic circuit depending on an externally applied voltage, the electronic circuit including a first input circuit operative to receive a chip select signal 5and a command signal from a command bus, the electronic circuit further including circuit elements, the method comprising: a) deactivating a first signal (Reset1) applied to the first input circuit and deactivating of a second signal (Reset3) to enable the circuit elements in response to detecting that the applied voltage falls below a first threshold voltage (V2);  10b) activating the first signal (Reset1) applied to the first input circuit and deactivating the second signal (Reset3) applied to the circuit elements in response to detecting that the applied voltage exceeds the first threshold voltage; c) receiving, via the first input circuit, a chip select signal that activates the electronic circuit and of a code word at a terminal for the command bus; and  15d) activating a release enable signal applied to the circuit elements in response to detecting that the received chip select signal and the code word have are set to predetermined values.”  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tammara Peyton whose telephone number is (571) 272- 4157. The examiner can normally be reached between 6:30 - 4:00 from Monday to Thursday, (I am off every first Friday), and 6:30-3:00 every second Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Henry Tsai can be reached on (571) 272- 4176. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Any inquiry of a general nature of relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2100.
/Tammara R Peyton/
Primary Examiner, Art Unit 2184
May 21, 2021